DETAILED ACTION
Claims 1, 3-22, 24-32 are pending. Claims 2 and 23 are canceled. Claims 31 and 32 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after after-final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 11-12 of remarks, filed 08/30/2022, with respect to the rejection(s) of claims 1-30 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haghighat et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 9-16, 18-22 and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-30 of U.S. Patent No. 10,750,492. Although the claims at issue are not identical, they are not patentably distinct from each other because of followings.
As to claim 1: Patent discloses a method of receiving resources at a user equipment (UE), comprising: receiving access to at least one interlace or at least one partial interlace of equally spaced physical resource blocks (PRBs) across a plurality of channels within a system bandwidth, wherein a resource block group (RBG) size corresponding to the at least one interlace or the at least one partial interlace is based on a medium occupancy of the system bandwidth allocated to the UE; and communicating via the at least one interlace or the at least one partial interlace (see at least claims 1 and 7-8). 
As to claim 3: Patent discloses the method of claim 1, further comprising: reducing resource allocation (RA) overhead by: receiving a starting PRB, resource block group (RBG), or interlace; spanning a number of the RBs, RBGs, or interlaces across multiple channels including unoccupied channels and guard bands; and automatically skipping PRBs, RBGs, or interlaces in the guard band and in the unoccupied channels (see at least claim 1 limitation 2).
As to claim 4: Patent discloses the method of claim 1, further comprising: reducing resource allocation (RA) overhead by joint coding a RA indication and a medium occupancy index comprising: receiving a starting PRB in a first allocated channel and an end PRB in a last allocated channel; and receiving the medium occupancy indicating the first and the last allocated channel (see at least claims 6 and 12).
As to claim 5: Patent discloses the method of claim 1, further comprising: receiving information comprising the medium occupancy and the RBG size from a gNB, wherein the RBG size is based on medium occupancy (see at least claim 1 limitation 1 and 12).
As to claim 6: Patent discloses the method of claim 5, wherein the medium occupancy is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy (see at least claim 4).
As to claim 7: Patent discloses an apparatus for receiving resources at a user equipment (UE), the apparatus comprising: means for receiving access to at least one interlace or at least one partial interlace of equally spaced physical resource blocks (PRBs) across a plurality of channels within a system bandwidth, wherein a resource block group (RBG) size corresponding to the at least one interlace or the at least one partial interlace is based on a medium occupancy of the system bandwidth; and means for communicating via the at least one interlace or the at least one partial interlace (see at least claims 15 and 20-21).
As to claim 9: Patent discloses the apparatus of claim 7, further comprising means for receiving information comprising the medium occupancy and the RBG size from a gNB, wherein the RBG size is based on the medium occupancy (see at least claim 15 limitation 1).
As to claim 10: Patent discloses the apparatus of claim 9, further comprising means for receiving an additional guard band around an occupied medium corresponding to the medium occupancy (see at least claim 2).
As to claim 11: Patent discloses the apparatus of claim 10, wherein the guard band is assigned around the occupied medium to avoid adjacent channel leakage-power if the occupied medium is not fully occupied (see at least claims 9 and 22).
As to claim 12: Patent discloses the apparatus of claim 9, wherein the information comprising the medium occupancy and the RBG size is included in a radio resource control (RRC) layer or is predefined (see at least claims 3, 17 and 26).
As to claim 13: Patent discloses the apparatus of claim 9, wherein the medium occupancy is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy (see at least claim 18).
As to claim 14: Patent discloses the apparatus of claim 13, wherein the information carried on the L1 channel is transmitted in the first slot of a transmit opportunity (TXOP) and repeated in subsequent slots of the TXOP (see at least claims 10 and 23).
As to claim 15: Patent discloses the apparatus of claim 9, wherein the medium occupancy is received by the UE using information indicated by a bitmap and received by the UE on a UE specific channel, wherein at least one bit in the bitmap represents one or more RBGs, and wherein there is an implicit mapping between the RBG size and a configured bandwidth part (BWP) (see at least claims 5, 19 and 28).
As to claim 16: Patent discloses an apparatus configured to receive resources at a user equipment (UE), the apparatus comprising: a memory; and a processor coupled to the memory, the processor configured to: receive access to at least one interlace or at least one partial interlace of equally spaced physical resource blocks (PRBs) across a plurality of channels within a system bandwidth, wherein a resource block group (RBG) size corresponding to the at least one interlace or the at least one partial interlace is based on a medium occupancy of the system bandwidth allocated to the UE; and initiate communication via the at least one interlace or the at least one partial interlace (see at least claims 15, 24 and 20-21).
As to claim 18: Patent discloses the apparatus of claim 16, wherein the processor is further configured to: reduce resource allocation (RA) overhead by: receive a starting PRB, resource block group (RBG), or interlace; span a number of the RBs, RBGs, or interlaces across multiple channels including unoccupied channels and guard bands; and automatically skip PRBs, RBGs, or interlaces in the guard band and in the unoccupied channels (see at least claim 15 limitation 2).
As to claim 19: Patent discloses the apparatus of claim 16, wherein the processor is further configured to: reduce resource allocation (RA) overhead by joint coding a RA indication and a medium occupancy index comprising: receive a starting PRB in a first allocated channel and an end PRB in a last allocated channel; and the receive medium occupancy indicating the first and the last allocated channel (see at least claim 29).
As to claim 20: Patent discloses the apparatus of claim 16, wherein the processor is further configured to receive information comprising the medium occupancy and the RBG size from a gNB, and wherein the RBG size is based on the medium occupancy (see at least claim 24 limitation 1).
As to claim 21: Patent discloses the apparatus of claim 20, wherein the medium occupancy is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy (see at least claim 18).
As to claim 22: Patent discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to perform operations to cause a processor of an apparatus to receive resources at a user equipment (UE), the operations comprising: receiving access to at least one interlace or at least one partial interlace of equally spaced physical resource blocks (PRBs) across a plurality of channels within a system bandwidth, wherein a resource block group (RBG) size corresponding to the at least one interlace or the at least one partial interlace is based on a medium occupancy of the system bandwidth allocated to the UE; and initiating communication via the at least one interlace or the at least one partial interlace (see at least claims 30 and 8).
As to claim 24: Patent discloses the non-transitory processor-readable storage medium of claim 22, wherein the operations further comprise receiving information comprising the medium occupancy and the RBG size from a gNB, wherein the RBG size is based on a medium occupancy (see at least claim 30 limitation 1).
As to claim 25: Patent discloses the non-transitory processor-readable storage medium of claim 24, wherein the operations further comprise receiving an additional guard band around an occupied medium corresponding to the medium occupancy (see at least claim 16 and 25).
As to claim 26: Patent discloses the non-transitory processor-readable storage medium of claim 25, wherein the guard band is assigned around the occupied medium to avoid adjacent channel leakage-power if the occupied medium is not fully occupied (see at least claims 9 and 22).
As to claim 27: Patent discloses the non-transitory processor-readable storage medium of claim 24, wherein the information comprising the medium occupancy and the RBG size is included in a radio resource control (RRC) layer or is predefined (see at least claims 3, 17 and 26). 
As to claim 28: Patent discloses the non-transitory processor-readable storage medium of claim 24, wherein the medium occupancy is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy (see at least claim 27).
As to claim 29: Patent discloses the non-transitory processor-readable storage medium of claim 28, wherein the information carried on the L1 channel is transmitted in the first slot of a transmit opportunity (TXOP) and repeated in subsequent slots of the TXOP (see at least claims 10 and 23).
As to claim 30: Patent discloses the non-transitory processor-readable storage medium of claim 24, wherein the medium occupancy is received by the UE using information indicated by a bitmap and received by the UE on a UE specific channel, wherein at least one bit in the bitmap represents one or more RBGs, and wherein there is an implicit mapping between the RBG size and a configured bandwidth part (BWP) (see at least claims 5, 19 and 28).
As to claim 31: Patent discloses the method of claim 1, further comprising, in response to an increase in the medium occupancy, receiving assignment of a coarser RBG size for the RBG size (see at least claim 13).
As to claim 32: Patent discloses the method of claim 1, further comprising, in response to a decrease in the medium occupancy, receiving assignment of a finer RBG size for the RBG size (see at least claim 14).
Claims 8 and 17 are rejected on the ground of nonstatutory double
Patenting as being unpatentable over claims 1-10 and 12-30 of U.S. Patent No. 10,750,492 (Patent hereinafter) in view of Kim et al. (US2021/0307068, Kim hereinafter).
As to claim 8: Patent discloses the apparatus of claim 7. Patent does not explicitly disclose wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels.
However Kim discloses wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels (see at least paragraph [0259] and Fig. 17, one sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Patent in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
As to claim 17: Patent discloses the apparatus of claim 16. Patent does not explicitly disclose wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels.
However Kim discloses wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels (see at least paragraph [0259] and Fig. 17, one sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Patent in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7-8, 16-17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US2016/0100407, Gaal hereinafter) in view of Kim et al. (US2021/0307068, Kim hereinafter) and further in view of Haghighat et al. (US2013/0194950, Haghighat hereinafter).

As to claim 1: Gaal discloses a method of receiving resources at a user equipment (UE), comprising: receiving access to at least one interlace or at least one partial interlace of equally spaced physical resource blocks (PRBs) across a … channel within a system bandwidth (see at least paragraph [0102], FIG. 4 shows a plurality of interlaces (e.g., ten interlaces), with each interlace having resource blocks (e.g., ten resource blocks) spaced in frequency according to a uniform spreading pattern.); and 
communicating via the at least one interlace or the at least one partial interlace (see at least paragraph [0103] and Fig. 4, each of a number of transmitting apparatuses or wireless devices (e.g., one or more wireless devices) may use one or more of the interlaces 405, 410, or 415 of resource blocks to transmit a PUCCH).
Gaal does not explicitly disclose resource blocks are across a plurality of channels within a system bandwidth.
However Kim discloses resource blocks are across a plurality of channels within a system bandwidth (see at least paragraphs [0258], [0259], and [0277], and Fig. 17, a base station or a terminal transmit data using the sub-bands where LBT is successful, where each sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz, where a system bandwidth of 20 MHz corresponds to a 100-RB system including a total of 10 interlaces and, thus, a system bandwidth of 80 MHz corresponds to a 400-RB system including a total of 40 interlaces, where the PUSCH resources are allocated to a UE on the interlace basis.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Gaal in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).

Gaal discloses a plurality of interlaces (e.g., ten interlaces) at least in paragraph [0102] and FIG. 4. Gaal and Kim do not explicitly disclose wherein a resource block group (RBG) size … is based on a medium occupancy of the system bandwidth allocated to the UE.
However Haghighat discloses wherein a resource block group (RBG) size … is based on a medium occupancy of the system bandwidth allocated to the UE (see at least paragraph [0086], Table 1, RBG size is based on occupancy of system bandwidth).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size based on system bandwidth, as taught by, Haghighat into the invention of Gaal and Kim in order to improve interference of cells (see Haghighat, paragraphs [0003]).
As to claim 4: Gaal, Kim and Haghighat disclose the method of claim 1. Gaal does not explicitly disclose further comprising: reducing resource allocation (RA) overhead by joint coding a RA indication and a medium occupancy index comprising: receiving a starting PRB in a first allocated channel and an end PRB in a last allocated channel and receiving the medium occupancy indicating the first and the last allocated channel.
However Kim discloses reducing resource allocation (RA) overhead by joint coding a RA indication and a medium occupancy index comprising: receiving a starting PRB in a first allocated channel and an end PRB in a last allocated channel and receiving the medium occupancy indicating the first and the last allocated channel (see at least Fig. 17 and paragraphs [0258]-[0227], the RBs constituting each interlace may be equally distributed at intervals of 10 RBs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Gaal in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
As to claim 7: Gaal discloses an apparatus for receiving resources at a user equipment (UE), the apparatus comprising: means for receiving access to at least one interlace or at least one partial interlace of equally spaced physical resource blocks (PRBs) across a … channel within a system bandwidth (see at least paragraph [0102], FIG. 4 shows a plurality of interlaces (e.g., ten interlaces), with each interlace having resource blocks (e.g., ten resource blocks) spaced in frequency according to a uniform spreading pattern.); and 
means for communicating via the at least one interlace or the at least one partial interlace (see at least paragraph [0103] and Fig. 4, each of a number of transmitting apparatuses or wireless devices (e.g., one or more wireless devices) may use one or more of the interlaces 405, 410, or 415 of resource blocks to transmit a PUCCH).
Gaal does not explicitly disclose resource blocks are across a plurality of channels within a system bandwidth.
However Kim discloses resource blocks are across a plurality of channels within a system bandwidth (see at least paragraphs [0258], [0259], and [0277], and Fig. 17, a base station or a terminal transmit data using the sub-bands where LBT is successful, where each sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz, where a system bandwidth of 20 MHz corresponds to a 100-RB system including a total of 10 interlaces and, thus, a system bandwidth of 80 MHz corresponds to a 400-RB system including a total of 40 interlaces, where the PUSCH resources are allocated to a UE on the interlace basis.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Gaal in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
Gaal discloses a plurality of interlaces (e.g., ten interlaces) at least in paragraph [0102] and FIG. 4. Gaal and Kim do not explicitly disclose wherein a resource block group (RBG) size … is based on a medium occupancy of the system bandwidth.
However Haghighat discloses wherein a resource block group (RBG) size … is based on a medium occupancy of the system bandwidth (see at least paragraph [0086], Table 1, RBG size is based on occupancy of system bandwidth).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size based on system bandwidth, as taught by, Haghighat into the invention of Gaal and Kim in order to improve interference of cells (see Haghighat, paragraphs [0003]).
As to claim 8: Gaal, Kim and Haghighat disclose the apparatus of claim 7. Gaal does not explicitly disclose wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels.
However Kim discloses wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels (see at least paragraphs [0258], [0259], and [0277], and Fig. 17, a base station or a terminal transmit data using the sub-bands where LBT is successful, where each sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz, where a system bandwidth of 20 MHz corresponds to a 100-RB system including a total of 10 interlaces and, thus, a system bandwidth of 80 MHz corresponds to a 400-RB system including a total of 40 interlaces, where the PUSCH resources are allocated to a UE on the interlace basis.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Gaal in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
As to claim 16: Gaal discloses an apparatus configured to receive resources at a user equipment (UE), the apparatus comprising: 
a memory (see at least paragraph [0014], memory); and 
a processor (see at least paragraph [0014], processor) coupled to the memory, the processor configured to: receive access to at least one interlace or at least one partial interlace of equally spaced physical resource blocks (PRBs) across a … channel within a system bandwidth (see at least paragraph [0102], FIG. 4 shows a plurality of interlaces (e.g., ten interlaces), with each interlace having resource blocks (e.g., ten resource blocks) spaced in frequency according to a uniform spreading pattern.); and 
initiate communication via the at least one interlace or the at least one partial interlace (see at least paragraph [0103] and Fig. 4, each of a number of transmitting apparatuses or wireless devices (e.g., one or more wireless devices) may use one or more of the interlaces 405, 410, or 415 of resource blocks to transmit a PUCCH).
Gaal does not explicitly disclose resource blocks are across a plurality of channels within a system bandwidth.
However Kim discloses resource blocks are across a plurality of channels within a system bandwidth (see at least paragraphs [0258], [0259], and [0277], and Fig. 17, a base station or a terminal transmit data using the sub-bands where LBT is successful, where each sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz, where a system bandwidth of 20 MHz corresponds to a 100-RB system including a total of 10 interlaces and, thus, a system bandwidth of 80 MHz corresponds to a 400-RB system including a total of 40 interlaces, where the PUSCH resources are allocated to a UE on the interlace basis.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Gaal in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
Gaal discloses a plurality of interlaces (e.g., ten interlaces) at least in paragraph [0102] and FIG. 4. Gaal and Kim do not explicitly disclose wherein a resource block group (RBG) size … is based on a medium occupancy of the system bandwidth allocated to the UE.
However Haghighat discloses wherein a resource block group (RBG) size .. is based on a medium occupancy of the system bandwidth allocated to the UE (see at least paragraph [0086], Table 1, RBG size is based on occupancy of system bandwidth).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size based on system bandwidth, as taught by, Haghighat into the invention of Gaal and Kim in order to improve interference of cells (see Haghighat, paragraphs [0003]).
As to claim 17: Gaal, Kim and Haghighat disclose the apparatus of claim 16. Gaal does not explicitly disclose wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels.
However Kim discloses wherein that at least one interlace comprises 400 PRBs having 10 PRB spacing across four channels (see at least paragraphs [0258], [0259], and [0277], and Fig. 17, a base station or a terminal transmit data using the sub-bands where LBT is successful, where each sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz, where a system bandwidth of 20 MHz corresponds to a 100-RB system including a total of 10 interlaces and, thus, a system bandwidth of 80 MHz corresponds to a 400-RB system including a total of 40 interlaces, where the PUSCH resources are allocated to a UE on the interlace basis.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Gaal in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
As to claim 19: Gaal, Kim and Haghighat disclose the apparatus of claim 16. Gaal does not explicitly disclose wherein the processor is further configured to: reduce resource allocation (RA) overhead by joint coding a RA indication and a medium occupancy index comprising: receive a starting PRB in a first allocated channel and an end PRB in a last allocated channel; and the receive medium occupancy indicating the first and the last allocated channel.
However Kim discloses reduce resource allocation (RA) overhead by joint coding a RA indication and a medium occupancy index comprising: receive a starting PRB in a first allocated channel and an end PRB in a last allocated channel; and the receive medium occupancy indicating the first and the last allocated channel (see at least Fig. 17 and paragraphs [0258]-[0227], the RBs constituting each interlace may be equally distributed at intervals of 10 RBs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Gaal in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
As to claim 22: Gaal discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to perform operations to cause a processor of an apparatus to receive resources at a user equipment (UE), the operations comprising: receiving access to at least one interlace or at least one partial interlace of equally spaced physical resource blocks (PRBs) across a … channel within a system bandwidth (see at least paragraph [0102], FIG. 4 shows a plurality of interlaces (e.g., ten interlaces), with each interlace having resource blocks (e.g., ten resource blocks) spaced in frequency according to a uniform spreading pattern.); and 
initiating communication via the at least one interlace or the at least one partial interlace (see at least paragraph [0103] and Fig. 4, each of a number of transmitting apparatuses or wireless devices (e.g., one or more wireless devices) may use one or more of the interlaces 405, 410, or 415 of resource blocks to transmit a PUCCH).
Gaal does not explicitly disclose resource blocks are across a plurality of channels within a system bandwidth.
However Kim discloses resource blocks are across a plurality of channels within a system bandwidth (see at least paragraphs [0258], [0259], and [0277], and Fig. 17, a base station or a terminal transmit data using the sub-bands where LBT is successful, where each sub-band (interpreted as channel) is 20 MHz and there are four sub-bands within one Component Carrier (CC) having a bandwidth of 80 MHz, where a system bandwidth of 20 MHz corresponds to a 100-RB system including a total of 10 interlaces and, thus, a system bandwidth of 80 MHz corresponds to a 400-RB system including a total of 40 interlaces, where the PUSCH resources are allocated to a UE on the interlace basis.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement plurality of sub-bands, as taught by, Kim into the invention of Gaal in order to perform UL/DL transmission in a specific subband (see Kim, paragraphs [0268]).
Gaal discloses a plurality of interlaces (e.g., ten interlaces) at least in paragraph [0102] and FIG. 4. Gaal and Kim do not explicitly disclose wherein a resource block group (RBG) size … is based on a medium occupancy of the system bandwidth allocated to the UE.
However Haghighat discloses wherein a resource block group (RBG) size … is based on a medium occupancy of the system bandwidth allocated to the UE (see at least paragraph [0086], Table 1, RBG size is based on occupancy of system bandwidth).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size based on system bandwidth, as taught by, Haghighat into the invention of Gaal and Kim in order to improve interference of cells (see Haghighat, paragraphs [0003]).
Claims 5-6, 9, 12-15, 20-21, 24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US2016/0100407, Gaal hereinafter) in view of Kim et al. (US2021/0307068, Kim hereinafter) and further in view of Haghighat et al. (US2013/0194950, Haghighat hereinafter) and further in view of Wang et al. (US2019/0140807, Wang hereinafter).

As to claim 5: Gaal, Kim and Haghighat disclose the method of claim 1. Gaal, Kim and Haghighat do not explicitly disclose further comprising: receiving information comprising the medium occupancy and the RBG size from a gNB, wherein the RBG size is based on medium occupancy.
However Wang discloses receiving information comprising the medium occupancy and the RBG size from a gNB, wherein the RBG size is based on medium occupancy (see at least paragraph [0155] and Fig. 3 step S106a-S107a, terminal receives first configuration information including resource information (or medium occupancy) and first indication information indicating the RBG size. Where the configuration information including resource information (or medium occupancy) corresponds with the RBG size.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal, Kim and Haghighat in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 6: Gaal, Kim, Haghighat and Wang disclose the method of claim 5. Gaal, Kim, Haghighat do not explicitly disclose wherein the medium occupancy is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy.
However Wang discloses wherein the medium occupancy is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy (see at least Fig. 4.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal, Kim and Haghighat in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 9: Gaal, Kim and Haghighat disclose the apparatus of claim 7. Gaal, Kim and Haghighat do not explicitly disclose further comprising means for receiving information comprising the medium occupancy and the RBG size from a gNB, wherein the RBG size is based on the medium occupancy.
However Wang discloses means for receiving information comprising receiving information comprising the medium occupancy and the RBG size from a gNB, wherein the RBG size is based on the medium occupancy (see at least paragraph [0155] and Fig. 3 step S106a-S107a, terminal receives first configuration information including resource information (or medium occupancy) and first indication information indicating the RBG size. Where the configuration information including resource information (or medium occupancy) corresponds with the RBG size.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal, Kim and Haghighat in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 12: Gaal, Kim, Haghighat and Wang disclose the apparatus of claim 9. Gaal, Kim and Haghighat do not explicitly disclose wherein the information comprising the medium occupancy and the RBG size is included in a radio resource control (RRC) layer or is predefined.
However Wang discloses wherein the information comprising the medium occupancy and the RBG size is included in a radio resource control (RRC) layer or is predefined (see at least paragraph [0019], configuration information is sent to UE by RRC signaling).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal, Kim and Haghighat in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 13: Gaal, Kim, Haghighat and Wang disclose the apparatus of claim 9. Gaal, Kim and Haghighat do not explicitly disclose wherein the medium occupancy is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy.
However Wang discloses wherein the medium occupancy is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy (see at least Fig. 4.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal, Kim and Haghighat in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 14: Gaal, Kim, Haghighat and Wang disclose the apparatus of claim 13. Gaal, Kim and Haghighat do not explicitly disclose wherein the information carried on the L1 channel is transmitted in the first slot of a transmit opportunity (TXOP) and repeated in subsequent slots of the TXOP.
However Wang discloses wherein the information carried on the L1 channel is transmitted in the first slot of a transmit opportunity (TXOP) and repeated in subsequent slots of the TXOP (see at least Fig. 5.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal, Kim and Haghighat in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 15: Gaal, Kim, Haghighat and Wang disclose the apparatus of claim 9. Gaal, Kim and Haghighat do not explicitly disclose wherein the medium occupancy is received by the UE using information indicated by a bitmap and received by the UE on a UE specific channel, wherein at least one bit in the bitmap represents one or more RBGs, and wherein there is an implicit mapping between the RBG size and a configured bandwidth part (BWP).
However Wang discloses wherein the medium occupancy is received by the UE using information indicated by a bitmap and received by the UE on a UE specific channel, wherein at least one bit in the bitmap represents one or more RBGs, and wherein there is an implicit mapping between the RBG size and a configured bandwidth part (BWP) (see at least paragraphs [0094], [0143]-[0145], and Fig. 4, resources (or medium occupancy) are allocate to UE as indicated in a bitmap and the first bit in the bitmap represents the first RBG, the second bit represents the second RBG, and so on. Mapping between RBG size and BWP (or BP subset) are shown on Fig. 4).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal, Kim and Haghighat in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 20: Gaal, Kim and Haghighat disclose apparatus of claim 16. Gaal, Kim and Haghighat do not explicitly disclose wherein the processor is further configured to receive information comprising the medium occupancy and the RBG size from a gNB, and wherein the RBG size is based on the medium occupancy.
However Wang discloses wherein the processor is further configured to receive information comprising the medium occupancy and the RBG size from a gNB, and wherein the RBG size is based on the medium occupancy (see at least Fig. 4.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal, Kim and Haghighat in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 21: Gaal, Kim, Haghighat and Wang disclose apparatus of claim 20. Gaal, Kim and Haghighat do not explicitly disclose wherein the medium occupancy is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy.
However Wang discloses wherein the medium occupancy is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy (see at least paragraph [0155] and Fig. 3 step S106a-S107a, terminal receives first configuration information including resource information (or medium occupancy) and first indication information indicating the RBG size. Where the configuration information including resource information (or medium occupancy) corresponds with the RBG size.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal, Kim and Haghighat in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 24: Gaal, Kim and Haghighat disclose non-transitory processor-readable storage medium of claim 22. Gaal, Kim and Haghighat do not explicitly disclose wherein the operations further comprise receiving information comprising the medium occupancy and the RBG size from a gNB, wherein the RBG size is based on a medium occupancy.
However Wang discloses receiving information comprising the medium occupancy and the RBG size from a gNB, wherein the RBG size is based on a medium occupancy (see at least paragraph [0155] and Fig. 3 step S106a-S107a, terminal receives first configuration information including resource information (or medium occupancy) and first indication information indicating the RBG size. Where the configuration information including resource information (or medium occupancy) corresponds with the RBG size.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal, Kim and Haghighat in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 27: Gaal, Kim, Haghighat and Wang disclose non-transitory processor-readable storage medium of claim 24. Gaal, Kim and Haghighat do not explicitly disclose wherein the information comprising the medium occupancy and the RBG size is included in a radio resource control (RRC) layer or is predefined.
However Wang discloses wherein the information comprising the medium occupancy and the RBG size is included in a radio resource control (RRC) layer or is predefined (see at least paragraph [0019], configuration information is sent to UE by RRC signaling).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal, Kim and Haghighat in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 28: Gaal, Kim, Haghighat  and Wang disclose non-transitory processor-readable storage medium of claim 24. Gaal, Kim and Haghighat do not explicitly disclose wherein the medium occupancy is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy.
However Wang discloses wherein the medium occupancy is received by the UE using information carried by a common signal on an L1 channel, and wherein there is an implicit mapping between the RBG size and the medium occupancy (see at least paragraph [0155] and Fig. 3 step S106a-S107a, terminal receives first configuration information including resource information (or medium occupancy) and first indication information indicating the RBG size. Where the configuration information including resource information (or medium occupancy) corresponds with the RBG size.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal, Kim and Haghighat in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 29: Gaal, Kim, Haghighat and Wang disclose non-transitory processor-readable storage medium of claim 28. Gaal, Kim and Haghighat do not explicitly disclose wherein the information carried on the L1 channel is transmitted in the first slot of a transmit opportunity (TXOP) and repeated in subsequent slots of the TXOP.
However Wang discloses wherein the information carried on the L1 channel is transmitted in the first slot of a transmit opportunity (TXOP) and repeated in subsequent slots of the TXOP (see at least Fig. 5.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal, Kim and Haghighat in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
As to claim 30: Gaal, Kim, Haghighat and Wang disclose non-transitory processor-readable storage medium of claim 24. Gaal, Kim and Haghighat do not explicitly disclose wherein the medium occupancy is received by the UE using information indicated by a bitmap and received by the UE on a UE specific channel, wherein at least one bit in the bitmap represents one or more RBGs, and wherein there is an implicit mapping between the RBG size and a configured bandwidth part (BWP).
However Wang discloses wherein the medium occupancy is received by the UE using information indicated by a bitmap and received by the UE on a UE specific channel, wherein at least one bit in the bitmap represents one or more RBGs, and wherein there is an implicit mapping between the RBG size and a configured bandwidth part (BWP) (see at least paragraphs [0094], [0143]-[0145], and Fig. 4, resources (or medium occupancy) are allocate to UE as indicated in a bitmap and the first bit in the bitmap represents the first RBG, the second bit represents the second RBG, and so on. Mapping between RBG size and BWP (or BP subset) are shown on Fig. 4).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size and resource occupancy, as taught by, Wang into the invention of Gaal, Kim and Haghighat in order to improve resource scheduling flexibility  (see Wang, paragraphs [0092]).
Claims 10-11 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US2016/0100407, Gaal hereinafter) in view of Kim et al. (US2021/0307068, Kim hereinafter) and further in view of Haghighat et al. (US2013/0194950, Haghighat hereinafter) and further in view of Wang et al. (US2019/0140807, Wang hereinafter) and further in view of Bae et al. (US2015/0333944, Bae hereinafter).

As to claim 10: Gaal, Kim, Haghighat and Wang disclose the apparatus of claim 9. Gaal, Kim, Haghighat and Wang do not explicitly disclose further comprising means for receiving an additional guard band around an occupied medium corresponding to the medium occupancy.
However Bae discloses means for receiving an additional guard band around an occupied medium corresponding to the medium occupancy (see at least paragraph [0010], guard bands are reserved in band edges.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard band, as taught by Bae, into the invention of Gaal, Kim, Haghighat and Wang in order to reduce adjacent channel interference (see Bae, paragraphs [0010]).
As to claim 11: Gaal, Kim, Haghighat and Wang disclose the apparatus of claim 10. Gaal, Kim, Haghighat and Wang do not explicitly disclose wherein the guard band is assigned around the occupied medium to avoid adjacent channel leakage-power if the occupied medium is not fully occupied.
However Bae discloses wherein the guard band is assigned around the occupied medium to avoid adjacent channel leakage-power if the occupied medium is not fully occupied (see at least paragraph [0011], Adjacent Channel Leakage Ratio.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard band, as taught by Bae, into the invention of Gaal, Kim, Haghighat and Wang in order to reduce adjacent channel interference (see Bae, paragraphs [0010]).
As to claim 25: Gaal, Kim, Haghighat and Wang disclose the non-transitory processor-readable storage medium of claim 24. Gaal, Kim, Haghighat and Wang do not explicitly disclose wherein the operations further comprise receiving an additional guard band around an occupied medium corresponding to the medium occupancy.
However Bae discloses wherein the operations further comprise receiving an additional guard band around an occupied medium corresponding to the medium occupancy (see at least paragraph [0010], guard bands are reserved in band edges.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard band, as taught by Bae, into the invention of Gaal, Kim, Haghighat and Wang in order to reduce adjacent channel interference (see Bae, paragraphs [0010]).
As to claim 26: Gaal, Kim, Haghighat and Wang disclose the non-transitory processor-readable storage medium of claim 25. Gaal, Kim, Haghighat and Wang do not explicitly disclose wherein the guard band is assigned around the occupied medium to avoid adjacent channel leakage-power if the occupied medium is not fully occupied.
However Bae discloses wherein the guard band is assigned around the occupied medium to avoid adjacent channel leakage-power if the occupied medium is not fully occupied (see at least paragraph [0011], Adjacent Channel Leakage Ratio.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement guard band, as taught by Bae, into the invention of Gaal, Kim, Haghighat and Wang in order to reduce adjacent channel interference (see Bae, paragraphs [0010]).
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US2016/0100407, Gaal hereinafter) in view of Kim et al. (US2021/0307068, Kim hereinafter) and further in view of Haghighat et al. (US2013/0194950, Haghighat hereinafter) and further in view of NEC (NPL # 3 on the IDS dated 7/10/2020, NEC hereinafter).
As to claim 31: Gaal, Kim and Haghighat disclose the method of claim 1. Gaal, Kim and Haghighat do not explicitly disclose further comprising, in response to an increase in the medium occupancy, receiving assignment of a coarser RBG size for the RBG size.
However NEC discloses in response to an increase in the medium occupancy, receiving assignment of a coarser RBG size for the RBG size (see at least page 2, section 2 observation, a coarse resource allocation should be considered for larger allocations by grouping a number of consecutive PRBs known as resource block groups (RBG).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size based on resource, as taught by NEC, into the invention of Gaal, Kim and Haghighat in order to minimize overhead cost  (see NEC, section 2).
As to claim 32: Gaal, Kim and Haghighat disclose the method of claim 1. Gaal, Kim and Haghighat do not explicitly disclose further comprising, in response to a decrease in the medium occupancy, receiving assignment of a finer RBG size for the RBG size.
However NEC discloses in response to a decrease in the medium occupancy, receiving assignment of a finer RBG size for the RBG size (see at least page 2, section 2 observation, a finer granularity of one PRB for small allocations (e.g. up to 25RBs in a bit-map manner) which can be useful for those UEs not capable of supporting the carrier bandwidth as well as to fill a lot of non-contiguous left-over holes created by some features (e.g. UE specific control resources).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RBG size based on resource, as taught by NEC, into the invention of Gaal, Kim and Haghighat in order to minimize overhead cost  (see NEC, section 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464